

	

		II

		109th CONGRESS

		1st Session

		S. 1870

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To clarify the authorities for the use of certain

		  National Park Service properties within Golden Gate National Recreation Area

		  and San Francisco Maritime National Historical Park, and for other

		  purposes.

	

	

		1.Golden Gate National

			 Recreation AreaSection 4(f)

			 of Public Law

			 92–589 (16 U.S.C. 460bb–3) is amended by

			 striking Haslett Warehouse, Cliff House Properties and Louis’

			 Restaurant, and all that follows and inserting Cliff House

			 Properties and Louis’ Restaurant, the Secretary may enter into a contract for

			 the management (including rental or lease) of the aforementioned properties

			 with such terms and conditions as will protect the Government’s interest. Any

			 proceeds from the use of such properties shall be available until expended,

			 without further appropriation, for the administration, maintenance, repair and

			 related expenses of the properties and for major renovation and park

			 rehabilitation of those buildings included in the Fort Mason Foundation

			 Agreement.

		2.San Francisco

			 Maritime National Historical ParkSection 3 of

			 Public Law

			 100–348 (16 U.S.C. 410nn–1) is

			 amended—

			(1)by amending the

			 text of subsection (c) to read as follows: Notwithstanding any other

			 provision of law, in the administration of any real or personal property

			 (including vessels and heavy marine equipment such as floating drydocks) that

			 is administered as part of the park, the Secretary may enter into a contract

			 for the management (including rental or lease) of such property with such terms

			 and conditions as will protect the Government’s interest. Any proceeds from the

			 use of such property shall be available until expended, without further

			 appropriation, for the administration, maintenance, repair, and related

			 expenses of the property.; and

			(2)in the second

			 sentence of subsection (d) by striking shall be credited and all

			 that follows and by inserting shall be available until expended, without

			 further appropriation, for use at the park for purposes of facility maintenance

			 and repair, interpretation, signage, habitat or facility enhancement, resource

			 preservation, annual operations (including fee collection), and law

			 enforcement..

			3.Conforming

			 amendments

			(a)Section 2(b) of

			 Public Law

			 100–348 (16 U.S.C. 410nn) is

			 amended—

				(1)by striking

			 numbered 641/80,053 and dated April 7, 1987 and inserting

			 numbered 350/80,012 and dated June 2004; and

				(2)by striking the

			 third and fourth sentences and inserting the following: The Secretary of

			 the Interior (hereinafter in this Act referred to as the

			 Secretary) may make minor revisions to the boundary of the park

			 in accordance with section 7(c) of the Land and Water Conservation Act of 1965

			 (16 U.S.C.

			 460l–9(c)).

				(b)Section 4(e) of

			 Public Law

			 92–589 (16 U.S.C. 460bb–3) is amended by

			 striking and for admission to the sailing vessel Balclutha and other

			 historic vessels of the National Maritime Museum.

			

